Bronson, J.
I concur in the opinion of the Chief Justice.
The main legal question presented upon this appeal is whether chap. 151, N. D. Laws 1917, or § 8122, Comp. Laws 1913, applies to the foreclosure of the land contract involved.
Chapter 151, Laws 1917, which became effective as a law on July 1, 1917, provides for a period of six months after service of a notice of cancelation within which the vendee may redeem from the default or otherwise perform.
Section 8122, Comp. Laws 1913, provides only for a period of thirty days within which such redemption or performance may be had.
The land contract involved was made January 25, 1916. The notice of cancelation thereof was served November 28, 1917.
The defendant did not redeem or otherwise perform within the thirty-day period provided in § 8122, Comp. Laws 1913; the plaintiff predicates his title and right of possession to the land concerned by reason of compliance with the provisions of said § 8122, and the failure of the defendant to redeem under the terms thereof.
Chapter 151, Laws 1917, specifically provides that no provisions in any contract shall be construed to obviate the necessity of the notice of cancelation required (6 mos.), and that no contract shall terminate unless such notice be given, regardless of any provisions in the contract to the contrary.
The prime question involved therefore is,—
Does this act, concerning this period of redemption, apply retroactively, or prospectively, to any land contract then existing, or to any causes of action existing thereupon?
*287It is well recognized tliat statutes are presumed to be prospective, not retroactive, in their operation and application unless there be a clear, legislative intent expressed to the contrary. Adams & F. Co. v. Kenoyer, 17 N. D. 302, 308, 16 L.R.A.(N.S.) 681, 116 N. W. 98; Blakemore v. Cooper, 15 N. D. 5, 4 L.R.A.(N.S.) 1074, 125 Am. St. Rep. 574, 106 N. W. 566; Lewis’s Sutherland, Stat. Constr. 2d ed. § 641; 8 Cyc. 731; 12 C. J. 721.
Chapter 151, Laws 1917, specifically amends § 8122, Comp. Laws 1913: By its terms, it repeals acts and parts of acts in conflict therewith. By the amendment of § 8122, such chapter 151 became a part of the Code of Civil Procedure. In this Code it is specifically provided (Comp. Laws 1913, § 7321) that no part of it is retroactive unless expressly so declared. See Blakemore v. Cooper, 15 N. D. 5, 19, 4 L.R.A.(N.S.) 1074, 125 Am. St. Rep. 574, 106 N. W. 566.
To the contention that this statute may be considered prospective and applicable to the right of redemption involved herein, upon the ground that such statutory period is merely remedial, and therefore that the statute is applicable, the answer is, that, concerning such period of redemption, the right to redeem or to compel redemption is more than remedial. It is a right connected with the contract, that may substantially impair or lessen its value. See Yeatman v. King, 2 N. D. 421, 424; 33 Am. St. Rep. 797, 51 N. W. 721; Fisher v. Bettz, 12 N. D. 197, 207, 96 N. W. 132; Blakemore v. Cooper, 15 N. D. 5, 17, 4 L.R.A. (N.S.) 1074, 125 Am. St. Rep. 574, 106 N. W. 566; Edwards v. Kearzey, 96 U. S. 595, 24 L. ed. 793; Wilder v. Campbell, 4 Idaho, 695, 43 Pac. 677; Goenen v. Schroeder, 8 Minn. 387, Gil. 344; O’Brien v. Krenz, 36 Minn. 136, 30 N. W. 458; Cargill v. Power, 1 Mich. 365. The question is not, whether a reasonable time has been afforded the parties within which to make or compel redemption, but, whether the statute, as applied concerning this period, would retroactively effect the right of either party to make or compel redemption in accordance with the contract and existing law at the time the same is made.
Under plain rules of construction, therefore, the usual presumption obtains that, this statute, being prospective in its operation with respect to the period of redemption, is not applicable.
The judgment should be affirmed.